Citation Nr: 9934672	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral hand 
disability, claimed as arthritis of the hands.

5.  Entitlement to service connection for a left hip 
disability, claimed as arthritis.

6.  Entitlement to service connection for an unspecified 
disability due to radiation exposure.



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Public Health 
Service from August 1975 to October 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has presented no medical evidence of a current 
disability or of a nexus between treatment and diagnoses of 
his alleged cardiac disability, memory loss, back disability, 
bilateral hand disability, left hip disability, and 
disability due to radiation exposure in the post service 
period and any incident or event of his military service.


CONCLUSION OF LAW

The claims of service connection for a cardiac disability, 
memory loss, a back disability, a bilateral hand disability, 
a left hip disability, and a disability due to radiation 
exposure are not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Service medical records indicate that in January 1989 the 
appellant complained of occasional chest pain associated with 
shortness of breath and diaphoresis brought on by heavy 
exertion or stress.  Results on an electrocardiogram study 
[EKG] were within normal limits [WNL].  The examiner 
diagnosed atypical chest pain with some anginal features.  
The examiner added that the pain might be related to stress 
and hypertension.

In February 1989 the appellant underwent a stress 
electrocardiogram.  The result was a negative stress 
electrocardiogram for myocardial ischemia.

In October 1991 the appellant underwent a stress 
electrocardiogram.  The examiner's impression was negative 
(normal) maximal exercise treadmill test.

On November 22, 1994, the appellant was treated for 
complaints of chronic anginal chest pain, which had begun in 
1989.  The appellant reported that the chest pain was often 
associated with heart palpitation.  The examiner diagnosed 
chest pain syndrome, which was atypical but worrisome for 
coronary artery disease with risk factors.

In November 1994 the appellant underwent an electrocardiogram 
treadmill exercise test.  The test conclusions were non-
anginal chest pain, symptomatically negative for exercise 
induced ischemia; nonspecific exercise and recovery sinus 
tachycardia [ST] segment abnormalities, non-conclusive for 
exercise induced ischemia; normal functional aerobic capacity 
(active); hypertensive diastolic and normal systolic blood 
pressure response to exercise; and normal heart rate 
response.

On December 6, 1994, the appellant underwent an 
echocardiogram.  The examiner noted left ventricular wall 
thickness, wall motion, and chamber dimensions were normal.  
The examiner stated that the diastolic compliance pattern was 
also normal.  The examiner noted very mild mitral 
regurgitation with normal appearing mitral valves.  The 
examiner noted also questionable normal variant and 
questionable functional mitral valve prolapse.

On December 19, 1994, the appellant underwent a thallium 
treadmill test.  The examiner noted normal perfusion imaging.

In October 1995 the appellant was treated for nonspecific 
chest pain.

In June 1996 the appellant was treated for a history of chest 
pain.

At an August 1996 examination, the appellant reported that he 
had swollen or painful joints, pain or pressure in his chest, 
and loss of memory or amnesia.  The examiner noted mild 
lordosis at the mid-dorsal spine.  The examiner noted also 
that the appellant had angina-like chest pain with benign 
stress imaging twice after an abnormal electrocardiogram 
[EKG].  The examiner noted also that the appellant had stable 
mild arthritis symptoms [sx].  The examiner noted 
questionable degenerative joint disease [DJD].

In a December 1996 statement, the appellant stated that he 
was exposed to radiation from 1977 to 1978 at Shiprock, New 
Mexico.  He stated that he was concerned about documenting 
his exposure to radiation in case he should suffer a 
catastrophic event as a result of his exposure.

Post service medical records indicate that, at a March 1997 
VA neurologic examination, the appellant complained of memory 
loss, which began approximately three years previously.  He 
stated that it was not associated with any type of head 
injury.

The examiner stated that examination of the appellant was 
completely normal.

At an April 1997 VA orthopedic examination, the appellant 
complained of occasional back spasms with cold weather.  He 
reported no injuries or surgery to the back.  The examiner 
diagnosed musculoskeletal back pain.

The appellant complained also of bilateral hand stiffness as 
well as pain and crunching in the joints.  He reported that 
his problems began in approximately 1991.  He complained also 
of left hip pain, which began one year previously.  X-ray 
examinations of the hands and left hip were normal.  The 
examiner diagnosed bilateral hand pain and stiffness without 
arthritis and left hip pain without evidence of arthritis.

At an April 1997 VA cardiology examination, the appellant 
reported that he began having almost daily chest pain in 
1993.  The examiner noted that daily chest pain was somewhat 
atypical for angina and that the appellant's exit physical 
examination included both a normal exercise treadmill stress 
test and a normal echocardiogram.

The appellant complained that his chest pain began in both 
axillary lines and radiated under the left breast.  He stated 
that the pain occurred multiple times per day.  He stated 
that the pain was brought under all circumstances including 
nocturnal and resting, but never with exertion.  He reported 
that he exercised on a regular basis without difficulty.  He 
stated that the chest pain was associated with shortness of 
breath and fatigue and disappeared spontaneously.

The examiner noted a faint I/VI short systolic ejection 
murmur at the left lower sternal border.  An 
electrocardiogram showed bradycardia but was otherwise within 
normal limits.  A stress test was completed without 
difficulty.  An echocardiogram was fairly normal.  The 
examiner diagnosed a chronic history of atypical chest pain.  
The examiner stated that the chest pain was extremely 
unlikely to be of cardiac etiology because the non-invasive 
cardiac work-up was negative for ischemic coronary disease.

In a November 1997 statement, the appellant attributed his 
chest pain to stress caused by his work environment.  The 
appellant attributed his memory loss to worked-related stress 
and travel conditions and accommodations.  The appellant 
stated that his exposure to radiation in service could cause 
future health problems for him.  The appellant stated that he 
was seen in service for arthritis on several occasions.

In a February 1998 statement, he had been treated several 
times in service for chest pain.  The appellant added that 
Public Health Service and VA examiners had told him that he 
had a weak heart muscle and a minor valve leak, which showed 
up on ultrasound testing.  The appellant stated that his back 
pain was due to his service in Alaska, which had lowered his 
core body temperature.  The appellant stated that cold 
weather caused stiffness and pain in his fingers.  The 
appellant stated that he had left hip pain.  The appellant 
stated that in the mid-1980s he was treated for memory loss 
at Elmendorf Air Force Base Hospital in Anchorage, Alaska.  
The appellant asserted that he had been exposed to radiation 
while serving in Shiprock, New Mexico.

At an April 1998 VA health survey, the appellant complained 
of chest pain, angina, and short-term memory loss.  He stated 
that his exercise regimen had included previously a Nordic 
Track(tm) but that he had quit using it due to extreme bilateral 
hip pain, particularly in the left hip.

At a June 1998 VA examination, the appellant's heart and 
chest were within normal limits.  No evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  An electrocardiogram of the appellant was 
normal.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the current 
presence of a cardiac disability, memory loss, a back 
disability, a bilateral hand disability, a left hip 
disability, or a disability due to radiation exposure.  Mere 
contentions by the veteran, without supporting evidence of a 
current disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
claimed cardiac disability, memory loss, back disability, 
bilateral hand disability, left hip disability, or disability 
due to radiation exposure to any event or etiology in 
service.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for a cardiac disability, memory 
loss, a back disability, a bilateral hand disability, a left 
hip disability, or a disability due to radiation exposure 
well grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his 
alleged disabilities are causally related to service, 
notwithstanding the fact that the evidence does not 
demonstrate, by means of clinical findings, that a cardiac 
disability, memory loss, a back disability, a bilateral hand 
disability, a left hip disability, or a disability due to 
radiation exposure are currently manifested.  It is also 
noted that he lacks the medical expertise to enter an opinion 
regarding a causal relationship between his alleged 
disabilities and any claimed in-service onset or a secondary 
relationship to a service-connected disability.  See id. at 
494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v Brown, 8 
Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the statement of the case issued in 
January 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claims for 
service connection for a cardiac disability, memory loss, a 
back disability, a bilateral hand disability, a left hip 
disability, and a disability due to radiation exposure as not 
well grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

Entitlement to service connection for a cardiac disability is 
denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for disability due to 
radiation exposure is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


